Citation Nr: 1505882	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-31 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to basic eligibility for nonservice-connected disability pension benefits.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for a skin disability of the face.

5.  Entitlement to service connection for a vision disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June 1991 to November 1991.  He had additional Arkansas National Guard service from May 1991 to October 1993.  He is shown to have been honorable discharged from the United States Army in May 1999.  However, claimed Texas National Guard service is unverified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2014, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issues of entitlement to service connection for headaches, a left leg disability, a skin disability of the face, and a vision disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the personal hearing on July 8, 2014, the appellant requested a withdrawal of the appeal as to entitlement to basic eligibility for nonservice-connected disability pension benefits.
CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to entitlement to basic eligibility for nonservice-connected disability pension benefits by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2014).  

At the personal hearing on July 8, 2014, prior to the promulgation of a Board decision, the appellant requested a withdrawal of the appeal as to entitlement to basic eligibility for nonservice-connected disability pension benefits.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to the issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that matter and the appeal is dismissed.


ORDER

The appeal for entitlement to basic eligibility for nonservice-connected disability pension benefits is dismissed.


REMAND

A review of the record shows that additional development is required prior to appellate review.  At a personal hearing in July 2014, the Veteran asserted that he had headaches, a vision disability, and a skin disability of the face because of chlorobenzylidene malononitrile (CS) gas exposure during basic training at Fort Jackson, South Carolina, and during confidence training during national guard service.  He asserted that he had a left leg disability as a result of an injury during basic training while exiting the gas training chamber.  He also provided copies of internet source information addressing CS gas use during training and an abstract noting a positive association between CS gas exposure during training and acute respiratory illnesses.  The service medical records show the Veteran reported a history of occasional headaches upon enlistment examination in March 1991.

The Board notes that the Veteran's available service medical and personnel records are incomplete, and that the Veteran was notified of the efforts taken to obtain additional records and of his responsibility to submit additional information by correspondence dated in June 2011.  No additional information was received and further efforts based upon the available information would be futile.  However, the Board finds that the Veteran's claims have not been addressed by VA examination.  Therefore, further development is required for adequate determinations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

2.  Schedule the Veteran for a VA examination or examinations.  The examiner must review the record and must note that review in the report.  All necessary tests and studies should be conducted.  The rationale for the opinions should be provided.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has a headache disability as a result of service, to include as a result of chlorobenzylidene malononitrile (CS) gas exposure during training?

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has a vision disability as a result of service, to include as a result of chlorobenzylidene malononitrile (CS) gas exposure during training?

(c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has a skin disability of the face as a result of service, to include as a result of chlorobenzylidene malononitrile (CS) gas exposure during training?

(d)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has a left leg disability as a result of service, to include as a result of chlorobenzylidene malononitrile (CS) gas exposure during training or as a result of any claimed leg injury during service?

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


